Wait, J.
The plaintiffs, under the will of their son William H. O’Neill, received a fife estate in the premises at 66 Jamaica Road, Brookline, terminable by ceasing to occupy them or to pay the stipulated rent. The fee in the premises, subject to this right in the plaintiffs, was given to the female defendant, the widow of William H. and executrix of his will, but now the wife of the male defendant.
The plaintiffs seek to restrain the defendants from selling the property, and appeal from an order of the Superior Court sustaining a demurrer to their bill and a decree dismissing the bill made after they had declined to amend.
The defendants cannot affect or lessen by any conveyance which they may make the estate of the plaintiffs which was granted by the will. The plaintiffs’ title, such as it is, is matter of record. G. L. c. 4, § 7, cl. 26. Dyer v. Scott, 253 Mass. 430. The allegation of the bill that the “defendants now threaten and intend to sell the said premises without regard to the rights of your petitioners therein” does not state a ground for interference by equity. No facts are set out which indicate impending wrongful action or even a matured purpose to injure on the part of the defendants. The demurrer was sustained rightly. Garst v. Hall & Lyon Co. 179 Mass. 588, 590. Commonwealth Trust Co. v. S. L. Agoos Tanning Co. 245 Mass. 69, 73.

Decree affirmed.-